The Attorney                 General of Texas
                                          November          27,     1979

MARKWHITE
Attorney   General


                     Honorable M. L. Brockette                       Opinion No.   MW-   99
                     Commissioner of Education
                     Texas Education Agency                          Re: Legality         of       allowing
                     201 East Eleventh Street                        professional     organizations       to
                     Austin, Texas 78701                             utilize   the “released     time” of
                                                                     public school personnel.

                     Dear Commissioner   Brockette:

                            In 1975 the Fort Worth Independent School District, which participates
                     in the Foundation School Program, adopted a policy that allows certain
                     professional organizations to use school personnel during working hours to
                     pursue the business of the organization.        You ask if such a policy is
                     consistent with various constitutional and statutory provisions.

                          The adopted policy statement        reads:

                                    ‘Nine days released time with full pay will be
                                allotted to professional organizations   for each 100
                                members who are in good standing. Such allo:ments
                                will be in blocks of 100. No allowance will be made
                                for less than 100 in each block. The released time
                                may be used at the discretion of the professional
                                organization    for pursuing    the busineas of the
                                organization by its officers or members.

                                The released time will be based on members ig good
                                standing for the school year immediately preceding
                                the school year activating       the released  time.
                                 Professional organizations wiU include Fort Worth
                                Classroom       Teachers    Association,    American
                                Federation    of Teachers,   and the Fort Worth
                                Administrators Association.

                                The roll of members must be filed with the bard of
                                education for verification of numbers and employee
                                status.’




                                                       p.     270
Honorable M. L. Hrockette        -   I’ege Two   (NW-89 j



       You inquire whether the prohibitions of article III, sections 51 and 52 and article XVI,
section 6 of the Texas Constitution render this policy unconstitutional.     Article Ill, section
51 prohibits the grant of public moneys to any individual, association of individuals, or
corporation.   Section 52 of article IIl prohihits political subdivisions from granting public
money or any thing of value to any individual, association, or corporation.         Section 6 of
article XVI prohibits appropriations for private or individual purposes unless authorized by
the constitution.     The Fort Worth Independent School District is covered by these
provisions of the constitution.    See Rarlingen Ind. School Dist. v. C. H. Page & Bro., 48
S.W.2d 983 (Tex. Comm. App. 1932, jdgmt. adopted); Attorney General Opinions M-1074
(19721, M-950 09711.

       These constitutional provisions prohibit the grant of pubhc funds or benefits to any
association unless the transfer serves a public purpose and adequate contractual or other
controls ensure its realization.    Attorney General Opinion H-1309 (19781. The released
time allotted to the professional associations constitutes a benefit financed from public
funds. The policy permits teachers to pursue the business of the professional organization
while being paid by the school district.     In 1978-79, the Classroom Teachers Association
used 301 days of released time at an estimated total cost of almost 523,000 in teacher
salaries.   In addition, the school district was required to pay substitute teachers.     Thus,
the poliey authorizes the transfer of a valuable benefit to the professional association.

        In our opinion, the school district has neither articulated a public purpose to be
served by the released time program nor placed adequate controls on the use of released
time to insure that a public purpose will be served.           The time is to be used at the
discretion of the professional organization for pursuing its business. In our opinion, this
policy grants a substantial benefit to a private professional organization which has no
obligation ‘to apply it to accomplish a public purpose.              In Texes Pharmaceutical
Association v. Doolee, 90 S.W.2d 328 (Tex. Civ. App. - Austin 1936, no writ), the court
invalidated    an act which unconditionally       appropriated    public funds to a private
professional association, finding it in violation of article Ill, section 51. See also Attorney
General Opinion M-661 (19701 (county may not grant money to charity;.           We believe the
unconditional nature of the grant of services to the professional organization renders the
cited policy in violation of article Ill, sections 50 and 51 and article XVl, section 6.
 A!though the school district may constitutionally    pay teachers’ expenses at school-related
activities such as training or meetings for teachers, see Attorney General Opinions R-133
(19731, and C-474 (19651, OF adopt certain types ofrelease          time programs, it %S not
specifically   tailored the present expenditures to the accomplishment of school-related
purposes.     Therefore, we conclude that the policy is unconstitutional.        In light of our
decision in this issue, we need not address your other questions.

                                          SUMMARY

             A policy of the        Fort Worth Independent School District, which
             p~ermits teachers    to work for professional organizations while being
             paid salaries by      the school district, constitutes an unconditional
             grant of public     funds to a private organization and is therefore
             unconstitutional.




                                                 P.   271
Honorable M. L. Brockette    -     Page Three        (NW-891




                                                MARK     WHITE
                                                Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Susan Garrison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
Ernest Boardman
David B. Brooks
Bob Gammage
Susan Garrison
Rick Gilpin
William G Reid
Bruce Youngblood
Lonny Zwiener




                                                p.    272